DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.

This action is in response to the papers filed August 25, 2022.  Currently, claims 31, 34, 37-47 are pending.  Claims 34, 40-47 have been withdrawn as drawn to non-elected subject matter. 

All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
	
Election/Restrictions
Applicant's election of Group III, ASCL1 and LHX8 methylation in the paper filed October 22, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims is a 371 of PCT/NL2018/050143 and priority to 
EPO 17160346.1, filed March 10, 2017.  

Claim Interpretation
Claims 31, 37-39 are directed to a “means for the detection of LHX8 and ASCL1 methylation”.  This appears to be a means plus function limitation.  However, the presumption that 35 U.S.C. 112(f) applies is overcome when the limitation further includes the structure, material or acts necessary to perform the recited function.  Here, the claim further requires that the means comprise probes and/or primers specific for the ASCL2 nucleotide sequence of Figure 1 and LHX8 nucleotide sequence of Figure 2.  The probes and primers specific for the sequences of Figure 1 and Figure 2 inherently implies enough structure that means plus function is negated. Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure.  Here, there is no need to turn to the specification for an understanding of the structure of the probes and primers.  Therefore, the claims have not been treated under 112(f).  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31, 37-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Based upon an analysis with respect to the claim as a whole, the rejected claim(s) do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
	Briefly, 31, 37-39 are rejected because these claims are drawn to a probe and/or primers specific for the ASCL1 nucleotide sequence of SEQ ID NO: 22 and the LHX8 nucleotide sequence of SEQ ID NO: 23.  SEQ ID NO: 22, Figure 1, illustrates the ASCL1 sequence derived from Refseq NM_004316 9hg19, a naturally occurring sequence. SEQ ID NO: 23, Figure 2, is similarly directed to a naturally occurring sequence, namely NM_001001933 (hg19).    
Claim 31 is directed to nucleic acid fragments from the human genome, i.e. known naturally occurring nucleic acids.  Such isolated nucleic acid molecules, that are identical to fragments of naturally occurring nucleic acid molecules are not patent eligible subject matter, i.e. they are judicial exceptions to patentable subject matter.
MPEP 2106.04(b)(II) discusses products of nature.  The MPEP specifically discusses DNA, primers and probes.  The isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1979 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014).  The MPEP further states the “product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.").”  The Federal Circuit in Ambry Genetics reviewed “[t]he Supreme Court held ineligible claims directed to segments as short as 15 nucleotides, the same length as the primer claims at issue here, suggesting that even short strands identical to those found in nature are not patent eligible. Compare ’492 patent col. 170 ll. 32–38, with ’282 patent col. 153 ll. 66–67.”  
In the instant case, the claims, embrace probes and primers that are identical to naturally occurring gene fragments and clearly read on nature-based products that themselves do not exhibit markedly different characteristics from the naturally occurring gene. See e.g. Myriad in which one claim at issue was drawn to “[a]n isolated DNA having at least 15 nucleotides [an isolated DNA coding for a BRCA1 polypeptide having the amino acid sequence of SEQ ID NO: 2] (Myriad at 2113). The Court recognized that this claim, if valid, would have given Myriad exclusive right to isolate any strand of 15 or more nucleotides of an individual’s BRCA1 gene (paragraph bridging 2113 and 2114). This is directly analogous to the instant situation wherein Applicant’s claims cover probe and primer molecules that are fragments of a naturally occurring human genome sequence.  The Court held that “[a] naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”, and that “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2118). The Court found that while Myriad had located and sequenced an important gene, Myriad had not created anything, and that “separating that gene from its surrounding genetic material is not an act of invention” (page 2118). Consistent with the findings of the Court in Myriad, the Office finds that the primers and probe molecules embraced by the instant clams are not patent eligible compositions of matter regardless of whether or not they are isolated from the genome. The Guidelines indicate that a change in biological function or activity maybe a characteristic of an isolated product that can provide a marked difference sufficient to distinguish over a naturally occurring product. However, in this case, as in the Ambry case, the function of the nucleic acids is the same function as the relevant portion of the naturally occurring sequence.  Just as in nature, primers and probes utilize the innate ability of DNA to bind to itself.  
Claim 31 is broadly directed to any primers or probes, namely oligonucleotides, that would hybridize to SEQ ID NO: 22.  These oligonucleotides broadly encompass various 9-mer or 10-mers for example.  The instant claims do not have a length limitation or any particular sequence.  These 10mers are known to exist in non-bisulfite treated regions of the human, E. coli or other naturally occurring genome.  Applicant acknowledges in the response filed August 25, 2022, page 2, that the primers and probe may be used to hybridize to other sequences. These other sequences are in naturally occurring genomes.  Particularly, fragments of bisulfite treated LHX8, namely SEQ ID NO: 23 are fragments of Pig Roundworm and Barber Pole Worm (see below).  Thus, these are naturally occurring fragments. 
SEQ ID NO: 3:  August 2006:  Pig Roundworm Accession:  ED133481

    PNG
    media_image1.png
    209
    831
    media_image1.png
    Greyscale


SEQ ID NO: 4:  July 2019:  Barber Pole Worm  Accession:  CP035801

    PNG
    media_image2.png
    191
    827
    media_image2.png
    Greyscale

Claim 39, for example, is directed to specific primers and probes.  The evidence available teaches these primers and probes are found within known naturally occurring sequences.  
SEQ ID NO: 14:  December 2012:  Chorispora bungeana T_10626 mRNA sequence  Accession KA047456

    PNG
    media_image3.png
    164
    670
    media_image3.png
    Greyscale

SEQ ID NO: 15:  March 2016  Formica truncorum mRNA  Accession LI459329

    PNG
    media_image4.png
    183
    673
    media_image4.png
    Greyscale

SEQ ID NO: 20:  December 2008  Sus scrofa (pig)  Accession BV996787

    PNG
    media_image5.png
    178
    674
    media_image5.png
    Greyscale


The claims require a detectable label.  The specification fails to provide any particular detectable label.  The broadest reasonable interpretation of detectable label encompasses additional nucleotides. Nucleotides may be detected using hybridization and sandwich assays. Thus, these oligonucleotides may comprise naturally occurring nucleotides that may be detected by hybridization and sandwich type assays. Probes with nucleotides would be therefore be labeled with detectable nucleotides. 
Having established that the claims include a naturally occurring product that is a judicial exception, it must now be determined whether or not the claims recite an element or combination of elements that amount to significantly more than that exception, and whether those additional elements also amount to significantly more for the other claimed exception(s), which ensures that the claim does not have a preemptive effect with respect to any of the recited exceptions.  To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, an analysis is performed in which it is first determined if a claim includes a nature-based product that has markedly different characteristics from the corresponding naturally occurring product, and if it does not, then it is determined whether or not other elements of the claim are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself (see the Interim Guidance on Patent Subject Matter Eligibility published 12/16/2014 in the Federal Register at pages 74618-74633).  In order to be markedly different, the claimed product must possess at least one characteristic that is different from that of the counterpart.  
The fact that these natural products are organized into a kit with an intended use adds nothing to the judicial exceptions that would distinguish them from the naturally occurring material. The kit must be considered in the context of whether or not the combination can provide some way of ensuring it does not limit the public’s access to the naturally occurring material. That does not occur in this case because the naturally occurring material exists as a distinct entity within the kit, and is not integrated in terms of form or function with any other element of the kit.  
Claim 37 and 38 are directed to brush or spatula etc.  These elements are in addition to the naturally occurring nucleic acids.  It would have been well understood, routine and conventional to have added collection devices to diagnostic kits.  
Therefore, the claims are properly rejected under 35 USC 101 as being drawn to patent-ineligible subject matter.
Response to Arguments
	The response traverses the rejection.  The response the claimed primers and probes hybridize to the indicated sequence and no, or to a far lesser degree, to other sequences and cannot be used to amplify and detect such other sequences.  This limitation is not in the claim.  Instead the claim merely requires the probe and primers are specific for a bisulfite modified sequence of ASCL1 sequences of SEQ ID NO: 22 and that target a CpG rich sequence in said bisulfite modified sequence.   This does not require that the sequence hybridize to only ASCL1 nucleotide sequence of SEQ ID NO: 22 and not other sequences.  If the claim were required to, this would raise additional issues such as written description, as Applicant has not described which primers and probes would hybridize to SEQ ID NO: 22 and not to other sequences such that they cannot be used to amplify and detect such other sequences.  
	While the bisulfite modified SEQ ID NO: 22 would not be a product of nature, as discussed by applicant, primers and probes are short sequences or fragments of the bisulfite treated sequences which are present in naturally occurring sequences as illustrated above.  Bisulfite treated sequence of SEQ ID NO: 22 and 23 are 2329 and 2456 nucleotides in length.  These full-length sequences are not naturally occurring as there are no other places in the genome that comprise these full length 2K base pair sequences.  However, primers and probes directed to fragments of these regions would be nature-based products.  
	Thus, for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lechner et al. (Genome Medicine, Vol. 5, No. 15, 2013).
The instant specification teaches that the DNA methylation analysis that detected ASCL1 and LHX8 methylation was conducted by means of the Infinium 450K Bead Chip array (see page 21, Example 1).  Thus, the Infinium 450K Bead chip comprises means for the detection of ASCL1 and LHX8 methylation as required by the instant claims. 
Lechner teaches means for the detection of ASCL1 and LHX8 in FFPE HNSCC samples to obtain methylation data.  Lechner uses the Infinium 450K chip comprises probes and primers including probes and primers for ASCL1 and LHX8.  The probes and primers are specific for HPV detection. 
Response to Arguments
	The response traverses the rejection.  The response asserts the claims are directed to using Infinium 450K Bead Array technology which makes use of only probes attached to beads and does not use primers.  This argument has been considered but is not convincing because the specification teaches the term “primer” refers to an oligonucleotide which is capable of annealing to the amplification target allowing a DNA polymerase to attach thereby serving as a point of initiation of DNA synthesis.   The broadest reasonable interpretation of primer encompasses the oligonucleotides of Lechner.  The oligonucleotides of Lechner are capable of annealing to the target amplification target and thus are within the scope of primers and probes.  Thus, for the reasons above and those already of record, the rejection is maintained.

Claim(s) 31, 39  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NEB catalog (1998/1999), pp. 121, 284.
The claims are directed to a kit comprising probes and primers specific for the ASCL1 and LHX8.  The claim contains additional language that set for the intended use of the kit.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
The NEB catalog offered for sale a random primer mix of 12mer and 24mer nucleotide primers.  As the calculation below shows, about 3.2 x 108 molecules of every 12-mer and about 9 molecules of every single 24 mer are present in each tube of the 24 nucleotide mixtures.
a.	Molecular weight of 12-mer:
12 x 325 daltons/nucleotide = 3,900 daltons = 3,900 g/mol
b.	Total number of possible 12-mers:
412 = 1.6 x 107 molecules
c.	How many molecules of 12-mer in a vial sold by NEB:
1 A260 unit = 33 µg = 3.3 x 10-5 g
3.3 x 10-5 g  / 3,900 g/mol = 8.4 x 10-9 mol
(8.4 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 5 x 1015 molecules
d.	How many molecules of each 12-mer in a single vial:
5 x1015 molecules / 1.6  x 107 molecules  = 3.2 x 108 molecules of each 12-mer per vial
e.	Molecular weight of 24-mer:
24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/mol
f.	Total number of possible 24-mers:
424 = 2.8 x 1014 molecules
g.	How many molecules of 24-mer in a vial sold by NEB:
1 A260 unit = 33 µg = 3.3 x 10-5 g
3.3 x 10-5 g  / 7,800 g/mol = 4.2 x 10-9 mol
(4.2 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules
h.	How many molecules of each 24-mer in a single vial:
2.5 x1015 molecules /  2.8 x 1014 molecules  = 9 molecules/vial
The claims encompass a large genus of possible nucleic acid primers with no particular base composition or length.  The NEB catalog kits will inherently and necessarily contain 12 and 24 nucleotides primers encompassed by the claimed recitation.  
Claim 31 requires probes and/or primers specific for ASCL1 and LHX8.  Here, the 12mer NEB primer kit inherently comprises probes and primers specific for ASCL1 and LHX8.  For example, since the 24mer kit comprises every 24 mer, the kit inherently comprises SEQ ID NO: 2 and primers comprising SEQ ID NO: 3, 5 and 6, for example.  Even more the kit comprises 12 and 24mer fragments of Figure 1 and 2 that may be used as probes or primers.  The probes and primers are specific for HPV detection.  
Thus, the prior art inherently teaches each and every structural limitation of the instant claim.  

Response to Arguments
	The response traverses the rejection.  The response asserts the claims are directed to primers and probe having a detectable label.  This argument has been considered but is not convincing because the specification teaches the term “probe” refers to a single stranded oligonucleotide sequence that will recognize and form a hydrogen-bonded duplex with a complementary sequence in a target nucleic acid sequence analyte or its cDNA derivative.   The oligonucleotides of NEB unequivocally hybridize to analytes as required by the definition of probe.  
The response also argues that it is not possible to specifically amplify and detect bisulfite modified ASCL1 and LHX8 and other seuqences using the NEB random primers mix because of the number or pimers that would be present in the mixture.  This argument has been reviewed but is not persuasive.  The instant claims are directed to products.  The instant claims are not directed to a method of amplification. 
Further, there is no evidence on the record that the ASCL1 and LHX8 modified sequences would not be amplified in a sample consisting of SCL1 and LHX8 nucleic acids or in more complex mixtures.  Attorney arguments are insufficient to establish that the random primer kit would be unable to amplify ASCL1 and LHX8 sequences along with other sequences. Random primer kits are just that, they are used to amplify sequences.  
Applicant appears to put emphasis on the newly added limitation “means for specific amplification”.  The specification does not appear to provide any limiting definition for specific such that the amplification occurs at the exclusion of all other amplifications.  Even more, if the sample only contained ASLC1 and LHX8 nucleic acid, the amplification would only occur for those two genes.  

The response argues there is no motivation to add probes to the random primer mixture.  This argument has been reviewed as discussed above, the oligonucleotides of NEB are defined in the specification as probes.  There is no need to add further sequences.  

Thus, for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over NEB Catalog in view of Rothstein et al. (1994) PNAS USA 91: 4155-4159.
In the event the claims are amended to require a fluorescent label, for example, the following rejection would be appropriate.  
The claims are directed to a kit comprising probes and primers specific for the ASCL1 and LHX8.  The claim contains additional language that set for the intended use of the kit.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
The NEB catalog offered for sale a random primer mix of 12mer and 24mer nucleotide primers.  As the calculation below shows, about 3.2 x 108 molecules of every 12-mer and about 9 molecules of every single 24 mer are present in each tube of the 24 nucleotide mixtures.
a.	Molecular weight of 12-mer:
12 x 325 daltons/nucleotide = 3,900 daltons = 3,900 g/mol
b.	Total number of possible 12-mers:
412 = 1.6 x 107 molecules
c.	How many molecules of 12-mer in a vial sold by NEB:
1 A260 unit = 33 µg = 3.3 x 10-5 g
3.3 x 10-5 g  / 3,900 g/mol = 8.4 x 10-9 mol
(8.4 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 5 x 1015 molecules
d.	How many molecules of each 12-mer in a single vial:
5 x1015 molecules / 1.6  x 107 molecules  = 3.2 x 108 molecules of each 12-mer per vial
e.	Molecular weight of 24-mer:
24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/mol
f.	Total number of possible 24-mers:
424 = 2.8 x 1014 molecules
g.	How many molecules of 24-mer in a vial sold by NEB:
1 A260 unit = 33 µg = 3.3 x 10-5 g
3.3 x 10-5 g  / 7,800 g/mol = 4.2 x 10-9 mol
(4.2 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules
h.	How many molecules of each 24-mer in a single vial:
2.5 x1015 molecules /  2.8 x 1014 molecules  = 9 molecules/vial
The claims encompass a large genus of possible nucleic acid primers with no particular base composition or length.  The NEB catalog kits will inherently and necessarily contain 12 and 24 nucleotides primers encompassed by the claimed recitation.  
Claim 31 requires probes and/or primers specific for ASCL1 and LHX8.  Here, the 12mer NEB primer kit inherently comprises probes and primers specific for ASCL1 and LHX8.  For example, since the 24mer kit comprises every 24 mer, the kit inherently comprises SEQ ID NO: 2 and primers comprising SEQ ID NO: 3, 5 and 6, for example.  Even more the kit comprises 12 and 24mer fragments of Figure 1 and 2 that may be used as probes or primers.  The probes and primers are specific for HPV detection.  
The NEB Catalog does not teach that the Random Primers kit includes a fluorescent label, for example. 
The NEB Catalog suggests that the kit can be used for universal detection and visualization of DNA fragments, citing the method of Rothstein et al. The method used by Rothstein et al. utilizes a reporter group (fluorecein-conjugated dUTP and/or anti-fluorescein-conjugated horseradish peroxidase); p. 4156, first column). It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the kits taught by the NEB catalog so as to have included a reporter group in order to provide a more complete set of reagents for universal detection and visualization of DNA fragments.
Response to Arguments
	The response traverses the rejection.  The response asserts the claims are directed to primers and probe having a detectable label.  This argument has been considered but is not convincing because the specification teaches the term “probe” refers to a single stranded oligonucleotide sequence that will recognize and form a hydrogen-bonded duplex with a complementary sequence in a target nucleic acid sequence analyte or its cDNA derivative.   The oligonucleotides of NEB unequivocally hybridize to analytes as required by the definition of probe.  
The response also argues that it is not possible to specifically amplify and detect bisulfite modified ASCL1 and LHX8 and other seuqences using the NEB random primers mix because of the number or pimers that would be present in the mixture.  This argument has been reviewed but is not persuasive.  The instant claims are directed to products.  The instant claims are not directed to a method of amplification. 
Further, there is no evidence on the record that the ASCL1 and LHX8 modified sequences would not be amplified in a sample consisting of SCL1 and LHX8 nucleic acids or in more complex mixtures.  Attorney arguments are insufficient to establish that the random primer kit would be unable to amplify ASCL1 and LHX8 sequences along with other sequences. Random primer kits are just that, they are used to amplify sequences.  
Applicant appears to put emphasis on the newly added limitation “means for specific amplification”.  The specification does not appear to provide any limiting definition for specific such that the amplification occurs at the exclusion of all other amplifications.  Even more, if the sample only contained ASLC1 and LHX8 nucleic acid, the amplification would only occur for those two genes.  

Thus, for the reasons above and those already of record, the rejection is maintained.
Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 7, 2022